Citation Nr: 1747903	
Decision Date: 10/25/17    Archive Date: 11/01/17

DOCKET NO.  10-18 114	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to service connection for a neck disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

G. Lilly, Associate Counsel







INTRODUCTION


The Veteran served on active duty from November 1988 to January 1992.   

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision of a Regional Office (RO) of the Department of Veteran's Affiars (VA) in New Orleans, Louisiana, which determined that the Veteran had not presented new and material evidence sufficient to reopen a claim of entitlement to service connection for a neck disability.  

The Board reopened the Veteran's claim and remanded the matter in January 2015, as well as  September 2016 , for further development.  The Board is satisfied that there has been substantial compliance with its remand directives.  Dyment v. West, 13 Vet. App. 141, 146-157 (1999).  


FINDING OF FACT

The Veteran's neck disability was not shown during active service, or within one year of separation from service, and the weight of the evidence fails to establish that the Veteran's current neck disability is etiologically related to his active service.  


CONCLUSION OF LAW

The criteria for service connection for a neck disability have not been met.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.303 (2016).







REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim. The notice must: (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.159 (2016); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If VA does not provide adequate notice of any of element necessary to substantiate the claim, or there is any deficiency in the timing of the notice, the burden is on the claimant to show that prejudice resulted from a notice error.  Shinseki v. Sanders, 129 S.Ct. 1696 (2009). 

The Board finds that the Veteran was provided the required notice.  The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (burden of showing an error is harmful or prejudicial falls on party attacking agency decision); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  Thus, VA has satisfied its notification obligations. 

The VCAA also redefines the obligations of the VA with respect to its statutory duty to assist Veterans in the development of their claims.  38 U.S.C.A. § 5103, 5103A (West 2014).  In this case, the Veteran was provided notice letters in August 2008 informing him of both his obligations and the VA's obligations.  In September 2016, the Board was notified that the Veteran was awarded Social Security Administration (SSA) disability benefits.  Therefore, the Board remanded the matter to obtain the Veteran's SSA disability benefits records, which were subsequently, secured.  The Board finds that all necessary assistance has been provided to the Veteran.  

The Veteran underwent VA examinations and the Veteran's file was reviewed by a VA expert for nexus opinions.  Upon review of the examination reports, the Board observes that the examiner reviewed the Veteran's past medical history, recorded his current complaints and history, and rendered appropriate diagnoses and opinions consistent with the remainder of the evidence of record.  The VA examination reports are therefore adequate for the purpose of rendering a decision on appeal.  38 C.F.R. § 4.2 (2016); Barr v. Nicholson, 21 Vet. App. 303 (2007).  

Service Connection Claim

Service connection may be granted for any current disability that is the result of a disease contracted or an injury sustained in the line of duty during active military service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303(a) (2016).  Service connection may be granted for a disease diagnosed after discharge, when the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d) (2016).
 
The elements of a valid claim for direct service connection are: (1) competent and credible evidence of a current disability; (2) competent and credible evidence of  in-service incurrence or aggravation of a relevant disease or an injury; and (3) competent and credible evidence of a relationship or correlation between the disease or injury in service and the current disability - which is the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection may also be established under 38 C.F.R. § 3.303(b), where a condition in service is noted but is not, in fact, chronic, or where a diagnosis of chronicity may be legitimately questioned.  The continuity of symptomology provision of 38 C.F.R. § 3.303(b) (2016) has been interpreted as an alternative to service connection only for specific chronic diseases listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F. 3d 1331, 1337 (Fed. Cir. 2013).  ("Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was 'noted' during service; (2) evidence of postservice continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the postservice symptomatology." (citing Savage v. Gober, 10 Vet. App. 488, 495-96 (1997)).  

Service connection may also be established with certain chronic diseases based upon a legal presumption by showing that the disorder manifested itself to a degree of 10 percent disabling or more within one year from the date of separation from service.  Such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309(a)(2016).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.

Lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability, or symptoms of disability, susceptible of lay observation.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

When a claimant seeks benefits and the evidence for and against the claim is in relative equipoise, the claimant prevails.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2016); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must be against the claim for a claim to be denied.  Alemany v. Brown, 9 Vet. App. 518 (1996).  

The Veteran contends that he is entitled to service connection for a neck disability, claimed as residuals of an in-service neck injury.  The Veteran asserts that his neck disability was due to a motor vehicle accident (MVA) he was involved in during active service.

The Veteran's service treatment records (STRs) show that he complained of neck pain in September 1989 and that he was involved in a MVA in July 1990 during active service.  During his separation physical, he had a normal physical examination of his spine.  Therefore, his STRs do not show a diagnosis of any chronic neck disability.  

The Veteran's private medical records show that he began treatment for neck disability in 2008, 18 years after his separation from service.  In July 2008, the Veteran was evaluated at the St. Francis Medical Center and diagnosed with extruded C5-C6 herniated nucleus pulposus with cord compression and myelopathy.  He subsequently underwent an anterior cervical discectomy.  In a post-operative note, the Veteran's neurosurgeon, Dr. Greer, stated in December 2008 that the Veteran most probably "will have permanent neurological residual."  However, Dr. Greer did not offer an opinion concerning the etiology of the Veteran's neck disability.  

In December 2009, the Veteran was afforded a VA Spine Examination.  After interviewing the Veteran, reviewing the Veteran's claim file, and conducting a physical examination, the examiner opined that the Veteran's extruded herniated cervical nucleus pulposus was not caused by or secondary to the Veteran's neck pain complaints in September 1989 or accident in July 1990.  The examiner reported, after a review of the Veteran's STRs, to include his discharge physical examination, post service treatment records, that he had  an acute episode of cervical strain in service and no evidence of chronic or recurrent episodes of neck pain prior to 2008.  His rationale for this finding, was due to the Veteran's normal examination at his separation physical.  The examiner concluded that the Veteran's neck injury was acute in nature, and did not result in neurological damage.  

In November 2015, pursuant to the January 2015 remand, the VA examiner provided a second opinion, which included consideration of the Veteran's lay statements.  In concluding that the Veteran's neck disability was less likely than not incurred in or caused by the claimed in-service injury, event or illness, the examiner noted that there was no evidence of a chronic or recurrent neck condition at the Veteran's discharge and within the presumptive period.  The examiner also noted that the Veteran did not complain of a neck condition during his first two VA medical appointments in 2006.  Finally, the examiner opined that the Veteran had "an acute injury during active service which was treated completely and resolved with no residual disability."

Analysis

A. Current Disability

The Veteran's private treatment records show he had a diagnosis of extruded C5-C6 herniated nucleus pulposus with cord compression and myelopathy in 2008.  Therefore, the Veteran has a current disability and meets the first element of service connection.

B. In-Service Incurrence

Regarding presumptive service connection, the record does not show that the Veteran was diagnosed with a neck disability within one year of separation from service.  As such, the record contains no diagnosis of a neck disorder either in service or within one year after service, which would preclude service connection on a presumptive basis.

However, r'egarding direct service connection, the record confirms that the Veteran complained of neck pain in September 1989 and was involved in an MVA while in active service in July 1990.  Thus, the Veteran has incurred an in-service injury, and therefore, meets the second element of service connection.  

C. Nexus

The determinative issue in this case, is the third element of service connection, medical nexus.  It has not been satisfied, where there is no post-service evidence of complaints, treatment, or diagnosis of a neck disability until 2008, 18 years after separation from active service, when the Veteran was diagnosed with extruded C5-C6 herniated nucleus pulposus with cord compression and myelopathy.  Indeed, the Veteran has not submitted any medical evidence supporting his contention that his neck disability was due to or the result of his active service.  VA obtained a medical opinion in September 2009 and an addendum opinion in November 2015 in an effort to support the Veteran in establishing his claim.  However, the VA examiner opined that the Veteran's neck disability was not incurred during his active service.  The Board finds great probative value in the VA examiner's opinions, where the expert has fairly considered material evidence of record, which appears to support the Veteran's position.  Wray v. Brown, 7 Vet. App. 488, 492-493 (1995).  Furthermore, these examination opinions are uncontroverted by any medical evidence.

The Board also considered the Veteran's SSA disability records, and finds that the SSA records are not probative on the issue of nexus.  The SSA records show the Veteran's current medical conditions are disabling under SSA law, but do not show the Veteran's medical conditions were incurred or aggravated by his active duty service.  The Board recognizes that the SSA has determined that the Veteran is disabled due to status post cervical cord surgery, hypertension, numbness in hands, and weakness in legs.  However, the Board is not bound by decisions of other agencies, but instead is bound by the regulations of the Department, instructions of the Secretary, and the precedent opinions of the General Counsel.  See 38 U.S.C.A. § 7104 (West 2014).  As such, while SSA records are pertinent, the VA has its own laws and regulations to consider in making the determination at issue, and is bound by such laws and regulations.  See Collier v. Derwinski, 1 Vet. App. 413, 417 (1991) (observing that while SSA decisions are relevant, there are significant differences between SSA and VA recognition of disabilities and SSA decisions are not binding on VA).  

The Board has considered the Veteran's lay statements in support of the claim.  The Veteran has stated that he believed that his neck disorder was related to his service, however, in weighing the evidence of record against his claim, there is no evidence of complaints of neck pain during his separation examination or in medical treatment records after he left service.  Notably, lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 425 (2011), as to the specific issue in this case, the etiology of this cervical spine condition - extruded and/or herniated cervical nucleus pulposus - it falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F. 3d 1372, 1377 (Fed. Cir. 2007). 

Importantly, the Board readily acknowledges that the Veteran is competent to report perceived symptoms of his neck disability, such as pain and limited motion.  However, he has not shown that he possesses the requisite medical training, expertise, or credentials needed to render a diagnosis or a competent medical opinion as to his disability of the neck, which is diagnosed as extruded and/or herniated cervical nucleus pulposus.  See December 2009 VA Spine Examination report, wherein x-rays of the cervical spine were taken for diagnostic and clinical testing.  Nothing in the record demonstrates that he received any special training or acquired any medical expertise in evaluating cervical spine disorders.  See King v. Shinseki, 700 F. 3d 1339, 1345 (Fed. Cir. 2012).  Accordingly, this lay evidence does not constitute competent medical evidence and lacks probative value.  

The nexus component of service connection can also be established with continuity of symptomatology.  This, unfortunately, has not been established, where there has been no evidence of neck pain until 2008, which is 18 years after the Veteran separated from service.  As stated previously, the Veteran noted two indications of neck pain in service, but the Veteran's lay statement that he has had continuous neck pain since then, is insufficient to demonstrate continuity of symptomatology, where his separation examination does not report any complaints with his neck, where the September 2009 VA examiner specifically determined that what the Veteran experienced in service was acute and resolved, and where he is not competent to state that his neck pain from service is related to his neck disability.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (2006) (holding that the Board may "weigh absence of contemporaneous medical evidence against the lay evidence of record").  All in all, in weighing the evidence or record, it does not establish that the Veteran has had continuing pain since his separation from service that is related to his current neck disability.  

The Board, based on the aforementioned, thus concludes that the preponderance of the evidence is against the claim and entitlement to service connection for a neck disability must be denied.  38 U.S.C.A. § 5107 (b)(West 2014); Gilbert v. Derwinski, 1 Vet.App. at 54-56.





ORDER

Service connection for a neck disability is denied.  






____________________________________________
YVETTE R. WHITE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


